Barney, C.J.
The Williamstown School Board, as a consequence of budget cuts, stopped transporting any of its school pupils for grades 7 through 12. Some adjustments were made on the basis of special hardship, but the result was, for most pupils, a requirement that distances up to several miles be walked, or private transportation arranged.
This decision was made by the Williamstown School Board at a meeting on July 23, 1975, and represented a change from the duly adopted policy of September 1, 1971, which provided for transportation for grades 1 through 12. It is stated in the briefs that the procedures that were followed by the school district in adopting the new policy on July 23, 1975, did not comply with the procedures for the holding of a school district meeting. It is the view of this Court that the provisions of 16 V.S.A. § 1222(a), commanding the adoption of a transportation policy, also bring into play the requirements of 16 V.S.A. § 563(1), relating to adoption of regulations, as well as the provisions of 16 V.S.A. § 563(4), that require such regulations, and which embrace the rules of transportation, to be scheduled for consideration and published “in the manner required for a school district meeting.”
Since this was not done, the July 23, 1975, action could not and did not effectively alter the pre-existing September 1,1971, transportation policy, which remains in effect. Ordinarily, we would leave the matter there, but it having been called to our attention that a new meeting is to be held shortly, we are retaining jurisdiction of this matter so that the parties may be spared the difficulties and expense of renewing litigation, if such is required.

*544
The matter is retained, in this Court penwuny appropriate disposition following the school district meeting called for October 23, 1975, and the Williamstown School Board is ordered to forthwith implement the transportation policy duly adopted September 1,1971, and currently in force.

[The following entry order was filed December 2, 1975.]

The result of the October 23, 1975, school district meeting rendering the need for further relief at this time moot, the cause is dismissed in this Court.